IN THE

Indiana Supreme Court
   Supreme Court Case No. 19S-DI-628

                                             FILED
          In the Matter of
                                        May 06 2020, 10:21 am
          Scott J. Lennox,                   CLERK
                                         Indiana Supreme Court
               Respondent.                  Court of Appeals
                                              and Tax Court




           Decided: May 6, 2020

        Attorney Discipline Action

      Hearing Officer David J. Hensel



           Per Curiam Opinion
            All Justices concur.
Per curiam.

   We find that Respondent, Scott Lennox, committed attorney
misconduct by neglecting client matters, mismanaging his attorney trust
accounts, converting client funds, and failing to cooperate with the
disciplinary process. For this misconduct, we conclude that Respondent
should be disbarred.

  This matter is before the Court on the report of the hearing officer
appointed by this Court to hear evidence on the Indiana Supreme Court
Disciplinary Commission’s “Disciplinary Complaint.” Respondent’s 1996
admission to this state’s bar subjects him to this Court’s disciplinary
jurisdiction. See IND. CONST. art. 7, § 4.


Procedural Background and Facts
   The Commission filed its disciplinary complaint against Respondent on
November 26, 2019. Respondent was served but has not appeared or
responded in these proceedings. Accordingly, the Commission filed a
“Motion for Judgment on the Complaint,” and the hearing officer took the
facts alleged in the complaint as true.

   No petition for review of the hearing officer’s report has been filed.
When neither party challenges the findings of the hearing officer, “we
accept and adopt those findings but reserve final judgment as to
misconduct and sanction.” Matter of Levy, 726 N.E.2d 1257, 1258 (Ind.
2000).

   Respondent failed to maintain appropriate records for two trust
accounts and made several unauthorized withdrawals of client funds,
converting those funds for his personal use. Respondent also made several
unauthorized withdrawals and converted client funds from a third trust




Indiana Supreme Court | Case No. 19S-DI-628 | May 6, 2020            Page 2 of 5
account. In April 2019, Respondent was charged with several felonies as a
result of his misuse of client funds.1

   Respondent also wholly neglected three client matters, failed to
adequately communicate with those clients, and converted funds
belonging to those clients.

   Finally, Respondent failed to cooperate with the Commission’s
investigations into his client neglect and financial mismanagement.2


Discussion
  We concur in the hearing officer’s findings of fact and conclude that
Respondent violated these Indiana Professional Conduct Rules
prohibiting the following misconduct:

        1.3: Failing to act with reasonable diligence and promptness.

        1.4(a)(3): Failing to keep a client reasonably informed about the
        status of a matter.

        1.4(a)(4): Failing to comply promptly with a client’s reasonable
        requests for information.

        1.15(a): Failing to safeguard property of clients and third parties
        and failing to maintain and preserve complete records of client
        trust account funds.

        1.15(c): Failing to deposit into a client trust account legal fees paid
        in advance.




1 Odyssey case records reflect that subsequent to issuance of the hearing officer’s report,
Respondent pled guilty to six counts of theft, level 6 felonies, and two counts of fraud on a
financial institution, level 5 felonies. See State v. Lennox, Case No. 43C01-1904-F5-291.
2Respondent currently is under an indefinite suspension from the practice of law for
noncooperation. Matter of Lennox, 141 N.E.3d 391 (Ind. 2020).



Indiana Supreme Court | Case No. 19S-DI-628 | May 6, 2020                             Page 3 of 5
        1.16(d): Failing to protect a client’s interests upon termination of
        representation.

        8.1(b): Knowingly failing to respond to a lawful demand for
        information from a disciplinary authority.

        8.4(a): Knowingly violating the Rules of Professional Conduct.

        8.4(b): Committing criminal acts that reflect adversely on the
        lawyer’s honesty, trustworthiness, or fitness as a lawyer.

        8.4(c): Engaging in conduct involving dishonesty, fraud, deceit, or
        misrepresentation.

  In addition, we conclude that Respondent violated the following
Indiana Admission and Discipline Rules:

        23(29)(a)(2)–(4) (2016): Failing to create, maintain, and preserve
        proper records for trust account activities.

        23(29)(a)(5) (2016): Making withdrawals from a trust account
        without written withdrawal authorization stating the amount and
        purpose of the withdrawal and the payee.

        23(29)(a) (2017): Failing to preserve complete records for an
        attorney trust account.

        23(29)(b) (2017): Inability to produce financial records by electronic,
        photographic, computer, or other media capable of being reduced
        to printed format.

        23(29)(c)(5) (2017): Making cash disbursements from a trust
        account.

   “Misappropriation of client funds is a grave transgression. It
demonstrates a conscious desire to accomplish an unlawful act, denotes a
lack of virtually all personal characteristics we deem important to law
practice, threatens to bring significant misfortune on the unsuspecting
client and severely impugns the integrity of the profession.” Matter of Hill,
655 N.E.2d 343, 345 (Ind. 1995). We have disbarred attorneys who have
committed similar misconduct. See, e.g., Matter of Schuyler, 97 N.E.3d 618
(Ind. 2018); Matter of Pierce, 80 N.E.3d 888 (Ind. 2017); Matter of James, 70


Indiana Supreme Court | Case No. 19S-DI-628 | May 6, 2020               Page 4 of 5
N.E.3d 346 (Ind. 2017). The nature of Respondent’s misconduct, coupled
with his multiple instances of noncooperation and his failure to participate
in these proceedings, persuade us that disbarment is the appropriate
sanction here as well.


Conclusion
  The Court concludes that Respondent violated the Indiana Rules of
Professional Conduct and Admission and Discipline Rules as set forth
above. Respondent already is under separate orders of suspension for
noncooperation and for continuing legal education noncompliance. For
Respondent’s professional misconduct, the Court disbars Respondent
from the practice of law in this state effective immediately. Respondent
shall fulfill all the duties of a disbarred attorney under Admission and
Discipline Rule 23(26). The costs of the proceeding are assessed against
Respondent, and the hearing officer appointed in this case is discharged
with the Court’s appreciation.


All Justices concur.



NO APPEARANCE FOR THE RESPONDENT



ATTORNEYS FOR INDIANA SUPREME COURT
DISCIPLINARY COMMISS ION
G. Michael Witte, Executive Director
Julie E. Bennett, Staff Attorney
Indianapolis, Indiana




Indiana Supreme Court | Case No. 19S-DI-628 | May 6, 2020          Page 5 of 5